129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cloverdale Foods of Minnesota, Inc., Appellant,District Court for the Districtv.Pioneer Snacks, Inc., a Michigan corporation, Appellee.
No. 97-2452MN.
United States Court of Appeals, Eighth Circuit.
Oct. 30, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Cloverdale Foods of Minnesota, Inc.  (Cloverdale) appeals from the adverse decisions of the jury and the judge in this diversity action.  Cloverdale raises several contentions related to the admissibility of evidence offered by Pioneer Snacks, Inc.  (Pioneer), the ruling on Cloverdale's motion to sanction Pioneer for discovery violations, and the sufficiency of the evidence to support the jury's verdict.  Because the parties' submissions show they are thoroughly familiar with the issues before this court and our review involves the application of established principles of law in a fact-intensive case, we conclude that an extensive discussion would serve no useful purpose.  Having considered the record, the briefs, and the parties' arguments, we reject Cloverdale's allegations of reversible trial error and we are satisfied the record supports the verdict.  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.